 1    LANE & NACH, P.C.
      2001 East Campbell Avenue
 2    Suite 103
      Phoenix, Arizona 85016
 3    Telephone No.: (602) 258-6000
      Facsimile No.: (602) 258-6003
 4
      Michael P. Lane – 007435
 5    Email: michael.lane@lane-nach.com
 6    Attorneys for Lothar Goernitz, Trustee
 7                      IN THE UNITED STATES BANKRUPTCY COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9    In re:                                         (Chapter 7 Case)
10 ROBERTO AMADOR TORRES                             No. 2:21-bk-01404-DPC
   fdba EL PUEBLO FOODS
11 aka ROBERT AMADOR TORRES,                               NOTICE OF FRBP 2004
                                                       EXAMINATION AND CERTIFICATE
12                                                             OF SERVICE
13                   Debtor.
14

15
                YOU ARE HEREBY NOTIFIED that the examination of Debtor Roberto Amador Torres
16
      will be taken pursuant to Fed.R.Bankr.P. 2004 on May 19, 2021, at the hour of 10:00 a.m. at the
17
      offices of Lane & Nach, P.C., 2001 East Campbell Avenue, Suite 103, Phoenix, AZ 85016.
18              YOU ARE FURTHER NOTIFIED that the documents listed on Exhibit “A” to the Order
19    Requiring Production of Documents and Oral Examination (“Order”) shall be produced to the
20    undersigned counsel on or before May 17, 2021. A complete copy of the signed Order is attached
21    hereto.
22              DATED: April 16, 2021.
23

24                                             LANE & NACH, P.C.

25
                                               By: /s/ MPL 007435
26
                                                  Michael P. Lane
27                                                Attorneys for Trustee

28


     Case 2:21-bk-01404-DPC      Doc 24 Filed 04/16/21 Entered 04/16/21 13:03:57         Desc
                                 Main Document    Page 1 of 4
1                                    CERTIFICATE OF MAILING
2           The undersigned hereby certifies that on April 16, 2021, a copy of the Notice of FRBP 2004
3     Examination and signed Order were served by depositing a copy of the same in the U.S. mail, in a
4     postage prepaid envelope, addressed as follows:
5
      Roberto Amador Torres
6     11036 E Starkey Avenue
      Mesa, AZ 85212
7
      VIA EMAIL ONLY:
8
      Candace E Kallen
9     My Arizona Lawyers
      1731 West Baseline Road Suite 101
10    Mesa, AZ 85202
      Email: jacqueline@myazlawyers.com
11    Attorney for Debtor

12    By: /s/ Sheila Rochin

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case 2:21-bk-01404-DPC                      2
                                Doc 24 Filed 04/16/21 Entered 04/16/21 13:03:57           Desc
                                Main Document    Page 2 of 4
                                                                      SO ORDERED.


                                                                      Dated: April 14, 2021



 1
 2
                                                                      Daniel P. Collins, Bankruptcy Judge
 3                                                                    _________________________________

 4                       IN THE UNITED STATES BANKRUPTCY COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6     In re:                                             (Chapter 7 Case)
 7     ROBERTO AMADOR TORRES                              No. 2:21-bk-01404-DPC
       fdba EL PUEBLO FOODS
 8     aka ROBERT AMADOR TORRES,                          ORDER GRANTING TRUSTEE’S
                                                          APPLICATION FOR PRODUCTION
 9                    Debtor.                             OF DOCUMENTS AND ORAL
                                                          EXAMINATION PURSUANT TO
10                                                        F.R.B.P. 2004
11

12
                This Court having considered the Application For Production of Documents and Oral
13
      Examination Pursuant to Federal Rule of Bankruptcy Procedure 2004 filed by Lothar Goernitz,
14
      Trustee (“Trustee”) and good cause having been established,
15              IT IS HEREBY ORDERED that Roberto Amador Torres shall produce the documents
16    detailed in Exhibit "A" attached hereto, to Trustee's attorneys, Lane & Nach, P.C., 2001 East
17    Campbell, Suite 103, Phoenix, Arizona, and shall submit to an oral examination under oath, on a
18    date and time agreeable to the parties or, if upon notice, after not less than 28 days’ notice.
19              IT IS FURTHER ORDERED approving Trustee’s calculation for compliance with FRBP
20    2004(e) as set forth in Trustee’s Application.

21              IT IS FURTHER ORDERED that Trustee shall promptly serve this Order on Debtor and

22    his attorneys and file a certificate of service therefor.

23
                                       DATED AND SIGNED ABOVE
24

25

26

27

28


     Case 2:21-bk-01404-DPC        Doc 24
                                       20 Filed 04/16/21
                                                04/14/21 Entered 04/16/21
                                                                 04/14/21 13:03:57
                                                                          15:34:53             Desc
                                   Main Document    Page 3
                                                         1 of 4
                                                              2
1                                                    EXHIBIT “A”
2            With respect to El Pueblo Foods, LLC, (hereinafter “Corporation”) please produce the
      following:
3
              1.   Copies of all corporate income tax returns (federal and state) from from January 1, 2018, to the
4     present .
5             2. Copies of all corporate minutes, articles of incorporation, by-laws and stock transfer records.
6             3. Copies of any and all financial statements prepared by the Corporation or on its behalf, including
      but not necessarily limited to those prepared for submission to lending institutions from January 1, 2018, to
7     the present.
8            4. All titles, bills of sale or contracts of sale upon personal property for automobiles, boats,
      motorcycles, ATC's or aircraft belonging to the Corporation or in which it has or ever had any interest
9     whatsoever.
10             5. All leases to which the Corporation is a party or in which it has, or ever had, a legal or beneficial
      interest.
11
              6. All contracts to which the Corporation is a party or in which the Corporation has or ever had a
12    legal or beneficial interest.
13            7. All promissory notes in which the Corporation is or was a maker.
14            8. All promissory notes in which the Corporation is, or was, a holder or payee.
15            9. Copies of all canceled checks, monthly bank statements, check registers pertaining to all bank
      or other deposit accounts in the name of the Corporation or in which the Corporation now has or since
16    January 1, 2018, has had a legal or beneficial interest. This request is for all such accounts currently existing
      or which existed during the time period.
17
              10. All insurance policies and schedules owned by the Corporation at the present time.
18
              11. Copies of all business books and records for the period January 1, 2018, to the present,
19    including, but not limited to, the following:
20                        a.   The cash receipts journal;
                          b.   The cash disbursement journal;
21                        c.   The general ledger;
                          d.   The payroll journal;
22                        e.   The payroll tax returns;
                          f.   Schedule of accounts payable; and,
23                        g.   Schedule of accounts receivable.
24

25

26

27

28


     Case 2:21-bk-01404-DPC          Doc 24           2
                                         20 Filed 04/16/21
                                                  04/14/21 Entered 04/16/21
                                                                   04/14/21 13:03:57
                                                                            15:34:53                     Desc
                                     Main Document    Page 4
                                                           2 of 4
                                                                2
